778 N.W.2d 262 (2010)
In re Crystal Elane SACKETT and Tori R. Sackett, Minors.
Department of Human Services, Petitioner-Appellee,
v.
William A. Sackett, Respondent-Appellant.
Department of Human Services, Petitioner-Appellee,
v.
Charity Mathews, Respondent-Appellant.
Docket Nos. 140372, 140373. COA Nos. 291676, 291678.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the December 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.